Name: COUNCIL REGULATION (EC) No 3689/93 of 20 December 1993 allocating, for 1994, catch quotas between Member States for vessels fishing in Lithuanian waters
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 341/9131 . 12 . 93 Official Journal of the European Communities COUNCIL REGULATION (EC) No 3689/93 of 20 December 1993 allocating, for 1994, catch quotas between Member States for vessels fishing in Lithuanian waters THE COUNCIL OF THE EUROPEAN UNION, Whereas the fishing activities covered by this Regulation are subject to the relevant control measures provided for by Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy ( 3 ), HAS ADOPTED THIS REGULATION: Article 1 From 1 January to 31 December 1994 vessels flying the flag of a Member State are hereby authorized to make catches within the quota limits set out in the Annex in waters falling within the fisheries jurisdiction of Lithuania . Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture (*), and in particular Article 8 (4 ) thereof, Having regard to the proposal from the Commission, Whereas, in accordance with the procedure provided for in the Agreement on fisheries relations between the European Economic Community and the Republic of Lithuania (2 ), and in particular Articles 3 and 6 thereof, the Community and Lithuania have held consultations concerning their mutual fishing rights for 1994 and the management of common living resources; Whereas, in the course of these consultations, the delegations agreed to recommend to their respective authorities that certain catch quotas for 1994 should be fixed for the vessels of the other Party; Whereas the necessary measures should be taken to implement, for 1994, the results of the consultations held between the delegations of the Community and Lithuania ; Whereas to ensure efficient management of the catch possibilities available in Lithuanian waters, they should be allocated among the Member States as quotas in accordance with Article 8 of Regulation (EEC) No 3760/92; Article 2 1 . The financial contribution provided for in Article 7 of the Agreement shall be set for the period referred to in Article 1 at ECU 320 350, payable to an account designated by Lithuania . 2 . The financial contribution provided for in Article 8 of the Agreement shall be set for the period referred to in Article 1 at ECU 32 000, payable to an account designated by Lithuania . Article 3 This Regulation shall enter into force on the 1 January 1994 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 December 1993 . For the Council The President A. BOURGEOIS ( 1 ) OJ No L 389, 31 . 12 . 1992, p. 1 . ( 2 ) OJ No L 56, 9. 3 . 1993 , p. 10 . ( 3 ) OJ No L 261 , 20 . 10. 1993 , p. 1 . No L 341/92 Official Journal of the European Communities 31 . 12 . 93 ANNEX Allocation of Community catch quotas in Lithuanian waters for 1994 (in metric tonnes fresh round weight; for salmon : numbers of individual fish ) (tonnes) Species ICES division Communitycatch quotas Quotas allocated to Member States Cod III d 300 Denmark 210 Germany 90 Herring III d 2 000 Denmark 1 140 Germany 860 Salmon III d 2 000 0 ) Denmark 1 800 (*) Germany 200 ( l ) Sprat III d 6 000 Denmark 4 740 Germany 1 260 (') Numbers of individual fish.